DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The Information Disclosure Statement (IDS) of 5/24/2022 includes a non-patent literature (NPL) citation (NPL citation #1) which fails to include a date.  In order for this reference to be considered by the Examiner, please file an IDS listing the reference and including the appropriate date.

Specification
The abstract of the disclosure is objected to because:
-Line 4: please change “the longitudinal length” to “a longitudinal length”
-Line 5: please change “the channel” to “the elongated channel”
-Line 6: please change “a removable needle device” to “the removable needle devices”
-Line 7: please change “a distal end” to “the distal end”
-Line 8: please change “the catheter device” to “the catheter devices”
-Line 9: please change “one or more catches of the needle device” to “one or more catches of the removable needle devices”
-Line 9: please change “for coupling the needle device” to “for coupling the removable needle devices”
-Lines 9-10: please change “the catheter device” to “the catheter devices”
-Line 10: please change “the catheters” to “the catheter devices”
-Line 10: please change “removable needle devices” to “the removable needle devices”
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 5-6, 8-13, and 18-19 are objected to because of the following informalities:  
-Claim 1, lines 5-6: please change “the needle” to “the elongated needle”
-Claim 1, line 17: please change “a distal end and an outer surface” to “a distal end, and an outer surface”
-Claim 1, lines 21-22: please change “the proximal and distal ends” to “the proximal end of the catheter body and the distal end”
-Claim 1, lines 27-28: please change “the first and second recesses” to “the first recess and the second recess”
-Claim 1, line 29: please change “the first and second recesses” to “the first recess and the second recess”
-Claim 1, line 30: please change “the first and second inwardly protruding catches” to “the first inwardly protruding catch and the second inwardly protruding catch”
-Claim 5, lines 1-2: please change “first and second side surfaces” to “a first side surface and a second side surface”
-Claim 5, line 3: please change “the top and bottom surfaces” to “the top surface and the bottom surface”
-Claim 6, line 1: please change “the first and second recesses” to “the first recess and the second recess”
-Claim 6, line 2: please change “the first and second side surfaces” to “the first side surface and the second side surface”
-Claim 8, line 1: please change “the cutting edges” to “the one or more cutting edges”
-Claim 9, line 1: please change “the cutting edges” to “the one or more cutting edges”
-Claim 10, line 2: please change “mixture” to “a mixture”
-Claim 11, line 2: please change “the cutting edges” to “the one or more cutting edges”
-Claim 11, line 2: please change “the marks” to “the one or more marks”
-Claim 12, line 6: please change “the needle” to “the elongated needle”
-Claim 12, line 17: please change “a distal end, an outer surface” to “a distal end, and an outer surface”
-Claim 12, lines 21-22: please change “the proximal and distal ends” to “the proximal end of the catheter body and the distal end”
-Claim 12, line 28: please change “the first and second recesses” to “the first recess and the second recess”
-Claim 12, line 29: please change “the first and second recesses” to “the first recess and the second recess”
-Claim 12, lines 30-31: please change “the first and second inwardly protruding catches” to “the first inwardly protruding catch and the second inwardly protruding catch”
-Claim 12, line 40: please change “the first and second inwardly protruding catches” to “the first inwardly protruding catch and the second inwardly protruding catch”
-Claim 12, lines 40-41: please change “the first and second recesses” to “the first recess and the second recess”
-Claim 12, line 41: please change “in” to “of”
-Claim 13, lines 1-2: please change “the needle” to “the elongated needle”
-Claim 18, lines 2-3: please change “the upper and lower grips” to “the upper grip and the lower grip”
-Claim 18, line 3: please change “the upper and lower grips” to “the upper grip and the lower grip”
-Claim 19, line 2: please change “the cutting edges” to “the one or more cutting edges”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the top and bottom surfaces" in lines 31-32.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether this limitation is intended to introduce “a top surface and a bottom surface” or whether this should be corrected to “the outer surface”.  For examination purposes, the Examiner interprets that “the top and bottom surfaces” in lines 31-32 should be interpreted as “the outer surface”.
Claims 2-11 are rejected by virtue of their dependency on rejected claim 1.  
Claim 4 recites “a top surface and a bottom surface” in line 2.  It is unclear whether this limitation is intended to refer to the top and bottom surfaces of lines 31-32 of claim 1 or whether these are new, additional top and bottom surfaces being introduced in claim 4. For examination purposes, the Examiner interprets that the top and bottom surface in claim 4 is intended to refer to the top and bottom surfaces of claim 1.
Claim 4 recites “the top surface” in line 3.  In the event that claim 4 introduces a new “top surface” in line 2 (see 112b rejection of claim 4 above), it is unclear whether “the top surface” in line 3 is intended to refer to the top surface in line 2 of claim 4 or the top surface in lines 31-32 of claim 1.  For examination purposes, the Examiner interprets that “the top surface” in lines 31-32 of claim 1, line 2 of claim 4, and line 3 of claim 4 are all intended to refer to the same top surface.
Claim 4 recites “the bottom surface” in line 3.  In the event that claim 4 introduces a new “bottom surface” in line 2 (see first 112b rejection of claim 4 above), it is unclear whether “the bottom surface” in line 3 is intended to refer to the bottom surface in line 2 of claim 4 or the bottom surface in lines 31-32 of claim 1.  For examination purposes, the Examiner interprets that “the bottom surface” in lines 31-32 of claim 1, line 2 of claim 4, and line 3 of claim 4 are all intended to refer to the same bottom surface.
Claims 5-6 are rejected by virtue of their dependency on rejected claim 4.
Claim 5 recites “the top and bottom surfaces” in line 3.  In the event that claim 4 introduces a new “top surface and a bottom surface” in line 2 (see first 112b rejection of claim 4 above), it is unclear whether “the top and bottom surfaces” in line 3 of claim 5 is intended to refer to the top and bottom surfaces in line 2 of claim 4 or the top and bottom surfaces in lines 31-32 of claim 1.  For examination purposes, the Examiner interprets that “the top and bottom surfaces” in lines 31-32 of claim 1, lines 2-3 of claim 4, and line 3 of claim 5 are all intended to refer to the same top and bottom surfaces.
Claim 6 is rejected by virtue of its dependency on rejected claim 5.
Claim 12 recites the limitation "the top and bottom surfaces" in line 32.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether this limitation is intended to introduce “a top surface and a bottom surface” or whether this should be corrected to “the outer surface”.  For examination purposes, the Examiner interprets that “the top and bottom surfaces” in line 32 should be interpreted as “the outer surface”.
Claims 13-20 are rejected by virtue of their dependency on rejected claim 12.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 12-14, and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,357,539 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they describe each element of the rejected claims.
Claim 1 is rejected over claim 1 of U.S. Patent No. 11,357,539 B2
Claim 2 is rejected over claim 2 of U.S. Patent No. 11,357,539 B2
Claim 3 is rejected over claim 3 of U.S. Patent No. 11,357,539 B2
Claim 4 is rejected over claim 1 of U.S. Patent No. 11,357,539 B2
Claim 5 is rejected over claim 1 of U.S. Patent No. 11,357,539 B2
Claim 6 is rejected over claim 1 of U.S. Patent No. 11,357,539 B2
Claim 12 is rejected over claim 4 of U.S. Patent No. 11,357,539 B2
Claim 13 is rejected over claim 5 of U.S. Patent No. 11,357,539 B2
Claim 14 is rejected over claim 6 of U.S. Patent No. 11,357,539 B2
Claim 16 is rejected over claim 7 of U.S. Patent No. 11,357,539 B2
Claim 17 is rejected over claim 8 of U.S. Patent No. 11,357,539 B2

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the double patenting rejections and the rejections under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to independent claim 1, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the kit as claimed, specifically including the catheter body comprising one or more cutting edges extending in a proximal direction from a location at or near the distal end of the catheter body, the one or more cutting edges and the catheter body being monolithically formed.
The closest prior art is Anderson et al. (US 2008/0262430 A1), Adams (US 2007/0060889 A1), and Kiev (US 9,743,952 B2).
Anderson discloses a needle device (see Fig. 2A) with an elongated needle (needle body 22), a handle (needle hub 21) attached to the proximal end of the needle (needle body 22), an upper grip (one of hinged clips 27) rotatable around an upper pivot (hinge, see par. [0058]), a lower grip (other of hinged clips 27) rotatable around a lower pivot (hinge, see par. [0058]), the upper grip (one of hinged clips 27) including a first inwardly protruding catch (bottom of one of hinged clips 27 for engaging outer lip 37, see par. [0058]), and the lower grip (other of hinged clips 27) including a second inwardly protruding catch (bottom of other of hinged clips 27 for engaging outer lip 37, see par. [0058]).
Adams teaches a catheter device (see Fig. 6a) to be used with a needle device (see Fig. 7, par. [0035]), the catheter device comprising a catheter body (hub portion of cannula assembly 16) comprising a grip (cannula brackets 73-1 and 73-2), an elongate internal channel (channel through cannula assembly 16), and a first (recess below ramped portion 77-1) and second (recess below ramped portion 77-2) recess configured to receive the inwardly protruding catches (pawls 67-1 and 67-2) of the needle device (see par. [0036] and [0038]). 
Kiev teaches a catheter device (see Fig. 3) comprising one or more cutting edges (blades 306 and 308) (see col. 5 lines 25-40).
However, none of Anderson, Adams, or Kiev teaches the catheter body comprising one or more cutting edges extending in a proximal direction from a location at or near the distal end of the catheter body, the one or more cutting edges and the catheter body being monolithically formed.

Dependent claims 2-11 would be allowable by virtue of their dependency on allowable claim 1 (and if rewritten or amended to overcome the double patenting rejections and the rejections under 35 U.S.C. 112(b) set forth in this Office action).

In regards to independent claim 12, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the method as claimed, specifically including the catheter body having one or more cutting edges extending in a proximal direction from a location at or near the distal end of the catheter body, the one or more cutting edges and the catheter body being monolithically formed; and increasing a length of the puncture by inserting the one or more cutting edges of the catheter body of the catheter device into the puncture by guiding the catheter body directly over the guide wire.
The closest prior art is Anderson et al. (US 2008/0262430 A1), Adams (US 2007/0060889 A1), and Kiev (US 9,743,952 B2).
Anderson discloses providing a needle device (see Fig. 2A) with an elongated needle (needle body 22), a handle (needle hub 21) attached to the proximal end of the needle (needle body 22), an upper grip (one of hinged clips 27) rotatable around an upper pivot (hinge, see par. [0058]), a lower grip (other of hinged clips 27) rotatable around a lower pivot (hinge, see par. [0058]), the upper grip (one of hinged clips 27) including a first inwardly protruding catch (bottom of one of hinged clips 27 for engaging outer lip 37, see par. [0058]), and the lower grip (other of hinged clips 27) including a second inwardly protruding catch (bottom of other of hinged clips 27 for engaging outer lip 37, see par. [0058]); making a puncture in skin of a patient and the hollow organ using the sharpened distal end of the elongated needle (needle body 22) (see par. [0059]); inserting the elongated needle (needle body 22) into the organ (see par. [0059]); inserting a guide wire (see par. [0064]); and detaching and removing the needle (see par. [0058]).
Adams teaches providing a catheter device (see Fig. 6a) to be used with a needle device (see Fig. 7, par. [0035]), the catheter device comprising a catheter body (hub portion of cannula assembly 16) comprising a grip cannula brackets 73-1 and 73-2), an elongate internal channel (channel through cannula assembly 16), and a first (recess below ramped portion 77-1) and second (recess below ramped portion 77-2) recess configured to receive the inwardly protruding catches (pawls 67-1 and 67-2) of the needle device (see par. [0036] and [0038]). 
Kiev teaches providing a catheter device (see Fig. 3) comprising one or more cutting edges (blades 306 and 308) (see col. 5 lines 25-40).
However, none of Anderson, Adams, or Kiev teaches the catheter body having one or more cutting edges extending in a proximal direction from a location at or near the distal end of the catheter body, the one or more cutting edges and the catheter body being monolithically formed; and increasing a length of the puncture by inserting the one or more cutting edges of the catheter body of the catheter device into the puncture by guiding the catheter body directly over the guide wire.

Dependent claims 13-20 would be allowable by virtue of their dependency on allowable claim 12 (and if rewritten or amended to overcome the double patenting rejections and the rejections under 35 U.S.C. 112(b) set forth in this Office action).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783